Title: To Thomas Jefferson from Richard Parrott, 9 October 1806
From: Parrott, Richard
To: Jefferson, Thomas


                        
                            Sir
                            
                            Geo Town 9th Octr 1806.
                        
                        Fully pursuaded, that in all your greatness no man liveing, possesess more consideration or feeling for men
                            in humbler Stations in life, than you do, my peculiar Situation, induses me to resort to your condecension and goodness, knowing that if there is nothing improper a friendly interference may save me from
                            ruin. When the Government moved here Mr. Stoddert to induce me to build a Ropewalk for the accomodation of the Navy yard,
                            pledged the Dept. to give me all I could do, and Always to advance me for the purchase of Hemp. Mr. Smith in a very
                            Gentlemanly manner equalled all my expectations from the Dept. till last year, owing I believe to other causes than a
                            want of disposition in that Gent. I had very little to do, but was led to expect that this year all I could furnish
                            would be taken by the Dept. but, owing perhaps to some extraordinary occurances towards the last of the last Session
                            of Congress the Secratary has given me little or no relief and with my warehouses crouded with Substantiall Stock which I
                            can make no use of here, unless the Dept. takes it, I shall be ruined (and what is more
                            afflicting my endorsers) for the want of Money to meet my payments.
                        Having Spent nearly all I am worth in erecting a Walk worth twelve or fifteen thousand dollars and having
                            hands of my own that cannot be employed without manufactring about Seventy Dols per day of new Meterials, if I abandon it, I am ruined and to pursue it unless supported by
                            the publick, is also ruin. Could I receive (what the Dept. was certainly pledged to give me) an advance of a few
                            thousand dols upon Stock to a Very large Amt. I could with perfect ease meet my payments, otherwise cannot. 
                  I am Sir,
                            with unallianable affection, Your Devoted, Humb. Sert
                        
                            Richd Parrott
                            
                        
                        
                            NB I waited upon you this morning and found you were engaged with Mr. Beckley.
                        
                    